Citation Nr: 0421274	
Decision Date: 08/04/04    Archive Date: 08/09/04	

DOCKET NO.  02-00 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether there was clear and unmistakable error in the 
1985 rating decision which denied service connection for 
residuals of asbestos exposure. 

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
asbestosis.


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1960 to February 
1964, from May 1964 to May 1968, from June 1968 to November 
1973, and from April 1977 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1. A June 13, 1985, RO decision denied service connection for 
residuals of asbestos exposure, and the veteran did not 
appeal that decision.

2.  The June 13, 1985, decision considered the applicable law 
and regulations in effect at that time, and was appropriately 
supported by the evidence then of record.

3.  Evidence received since the June 1985 RO decision is new 
and bears directly and substantially on the matter under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim.

4.  The veteran currently has asbestosis that is related to 
his active service.




CONCLUSIONS OF LAW

1.  The June 13, 1985, rating decision which denied 
entitlement to service connection for residuals of asbestos 
exposure was not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5108 (West 1985); 38 C.F.R. §§ 3.104, 3.105 
(1985). 

2.  The June 1985 RO decision denying service connection for 
residuals of asbestos exposure is final; new and material 
evidence has been received and the claim of entitlement to 
service connection for asbestosis is reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

3.  Asbestosis was incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Clear and Unmistakable Error

The Court has held that the VCAA has no applicability in 
determining whether there was clear and unmistakable error in 
decisions by the Board.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc).  More recently the Court 
concluded, in affirming a Board finding on no clear and 
unmistakable error in an RO decision, that the VCAA is not 
applicable to clear and unmistakable error matters.  
Parker v. Principi, 15 Vet. App. 407 (2002).

The June 13, 1985, RO decision reflects that the veteran's 
service medical records were reviewed.  Service connection 
for residuals of asbestos exposure was denied on the basis 
that the evidence of record showed no residuals.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of the VA as to conclusions based on evidence on file at the 
time and will not be subject to revision on the same factual 
basis, except by duly constituted appellate authorities, for 
new and material evidence, or for clear and unmistakable 
error.  38 C.F.R. § 3.104(a), 3.105(a).

The Court has propounded a three-prong test to determine 
whether clear and unmistakable error is present in a prior 
determination: 

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet.App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question, and not on subsequent 
determinations of record.  Damrel at 245.

"The claimant...must assert more than a disagreement as to how 
the facts were weighed or evaluated."  Russell at 315.  The 
Board notes that the standard of proof in claims of clear and 
unmistakable error is much higher than in other matters 
considered by the Board.  The Court has stated that clear and 
unmistakable error is the type of error which is 
"undebatable, so that it can be said that reasonable minds 
could only so conclude that the original decision was fatally 
flawed at the time it was made."  Russell at 313-314.  
Therefore, in order for the veteran's claim to succeed, it 
must be shown that either the facts or law compelled a 
substantially different conclusion.  Russell at 313.

The law and regulations in effect at the time of the June 13, 
1985, decision provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provided that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The evidence of record at the time of the June 13, 1985, RO 
decision included a DD Form 214, reflecting that veteran's 
education included one day of asbestos rip-out training in 
June 1982.  Also included were service medical records 
reflecting that the veteran was subject to asbestos medical 
surveillance program and that he was an asbestos worker.

Also of record were the veteran's service medical records and 
service examinations, including the report of his 
November 1983 service retirement examination.  None of the 
service medical records reflect chronic pulmonary disability 
or any pulmonary disability that is residual to asbestos 
exposure.  The report of the November 1983 service separation 
examination does not reflect any pertinent abnormality on 
chest X-ray and indicates that the veteran's lungs and chest 
were normal.  

The report of a January 1974 VA examination reflects that the 
veteran's lungs were clear to auscultation.  The report of a 
May 1984 VA pulmonary function test reflects that the studies 
showed no evidence of air flow obstruction.  There was a 
borderline decrease in lung volumes which could be related to 
obesity.  The report of a May 1984 VA examination reflects 
that the veteran's lungs were clear to auscultation and 
percussion, and there was no diagnosis relating to any 
pulmonary disability.  

A review of the evidence of record indicates, that at the 
time of the June 1985 RO decision, there was no competent 
medical evidence indicating that the veteran had any 
pulmonary disability that was residual to asbestos exposure.  
Rather, all of the competent medical evidence indicated that 
the veteran did not have a pulmonary disability at that time. 
A "disagreement as to how the facts were weighed or 
evaluated," does not constitute clear and unmistakable error.  
Russell, at 311.

In the absence of any competent medical evidence that the RO 
failed to consider, the RO's findings that the veteran did 
not have residuals of asbestos exposure at the time of the 
June 13, 1985, rating decision, were not clearly and 
unmistakably erroneous in light of the law and regulations in 
effect at that time.  Accordingly, the Board finds that 
neither the facts as known, nor the law and regulations in 
effect on June 13, 1985, would compel the finding that the 
veteran was entitled to service connection for residuals of 
asbestos exposure at that time, and the June 13, 1985, 
decision is not otherwise clearly and unmistakably erroneous.  
Therefore, the veteran's claim that there was clear and 
unmistakable error in the 1985 rating decision denying 
service connection for residuals of asbestos exposure must be 
denied.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104, 3.105.

II.  Service Connection

The changes to 38 C.F.R. § 3.156(a) (defining new and 
material evidence), the second sentence of 38 C.F.R. 
§ 3.159(c) (application of the duty to assist in reopening a 
claim), and 38 C.F.R. § 3.159(c)(4)(iii) (medical examination 
or opinion only after new and material evidence is presented) 
are effective prospectively for claims filed on or after 
August 29, 2001.  The appellant's claim to reopen was filed 
prior to August 29, 2001.  

The evidence of record at the time of the June 1985 RO 
decision has previously been set forth.  In order for the 
veteran to reopen his claim, he must submit new and material 
evidence.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
submitted, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156.

Under the test established by Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), it must first be 
determined whether the appellant has presented new and 
material evidence.  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), it was noted that while "not every piece of 
new evidence is 'material' we are concerned, however, that 
some evidence may well contribute to a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."

Evidence submitted subsequent to the June 1985 RO decision 
includes the report of a September 2001 private pulmonary 
consultation.  This report reflects that the veteran had 
evidence of pulmonary asbestosis and asbestos-related pleural 
disease.  Also added to the record is the report of a March 
2002 VA pulmonary examination.  This examination indicates 
that the veteran has a history of asbestos exposure and 
restrictive disease pattern on pulmonary function tests.  The 
examiner concludes that it is as likely as not that these 
findings are secondary to asbestosis.  This evidence is new 
because it indicates that the veteran currently has chronic 
pulmonary disability.  This evidence is also material because 
it associates this current disability with asbestosis, and 
the asbestosis with exposure to asbestos during the veteran's 
active service.  Since the evidence is both new and material, 
the veteran's claim for service connection for asbestosis is 
reopened.  

The Board concludes that based upon the veteran's DD Form 
214, indicating that he received training in asbestos rip-
out, and service medical records indicating that he was an 
asbestos worker, that it is at least as likely as not that he 
was exposed to asbestos during his active service.  Further, 
although the report of a September 2001 VA pulmonary 
examination indicates the examiner's conclusion that the 
veteran did not have asbestosis, the Board concludes that the 
evidence is in equipoise with respect to whether or not he 
currently has asbestosis with consideration of the March 2002 
VA examination report and the September 2001 private 
pulmonary consultation.  In resolving all doubt in the 
veteran's behalf, the Board concludes that he currently has 
asbestosis that is residual to inservice exposure to 
asbestos.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a Veterans Claims Assistance Act 
of 2000 (VCAA) notice as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was a harmless error for the 
reasons specified below.  

In the present case a substantially complete applications 
were received in July 1999 and January 2000.  Thereafter, in 
a rating decision, dated in April 2000, the claim was denied.  
Only after that rating decision was promulgated did the AOJ, 
in March 2001, October 2001, and July 2003, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be nonprejudicial to a 
claimant. 

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after the claimant has 
received an initial unfavorable AOJ determination, i.e., a 
denial of the claim, which largely nullifies the purpose of 
the notice and, as such, prejudiced the claimant by forcing 
him to overcome an adverse decision, as well as substantially 
impair the orderly sequence of claims development and 
adjudication.  Pelegrini at 421-422.  On the other hand, the 
Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was nonprejudicial to the 
appellant.  Id.  ("The Secretary has failed to demonstrate 
that, in this case, a lack of such a pre-AOJ decision notice 
was not prejudicial to the appellant.")

In light of these two findings of prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such, is not a reasonable 
construction of § 5103(a).  There is no basis for concluding 
that harmful error occurred simply because a claimant 
receives a VCAA notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the whole rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this would not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision. See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (there is no 
implicit exemption within notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in § 7261(b)(2) that the Court shall "take into account 
the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter under which 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans' 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since the 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini for 
the appellant to overcome.  See Pelegrini at 421-422.  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant in March 2001, 
October 2001, and July 2003 were not given prior to the first 
AOJ adjudication of the claim, the notices were provided by 
the AOJ prior to the most recent transfer and certification 
of the appellant's case to the Board, and the content of the 
notice has fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). The October 
2001 statement of the case provided the veteran with the 
provisions of § 5103A and the March 2001 notice to the 
veteran informed him that if he had anything else to submit 
he should furnish the name and address of the treating 
physician.  Further, the July 2003 notice to the veteran 
informed him of the evidence the VA had, the evidence it 
still needed, and that he should submit evidence the VA 
needed as soon as possible.  After these notices were 
provided, the case was readjudicated and a supplemental 
statement of the case provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any initial failure to provide all four 
is harmless error.  Further, the veteran has not been 
prejudiced because the portion of this decision to which the 
VCAA in applicable is a grant of benefits.


ORDER

The June 13, 1985, RO decision that denied the veteran's 
claim of entitlement to service connection for residuals of 
asbestos exposure was not clearly and unmistakably erroneous 
and the appeal of this issue is denied.

New and material evidence has been submitted and the claim of 
service connection for residuals of asbestos exposure is 
reopened.  

Service connection for asbestosis is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



